NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                       2022 IL App (3d) 200082-U

                                   Order filed June 24, 2022
      ____________________________________________________________________________

                                                 IN THE

                                    APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2022

      THE PEOPLE OF THE STATE OF                      )      Appeal from the Circuit Court
      ILLINOIS,                                       )      of the 12th Judicial Circuit,
                                                      )      Will County, Illinois,
             Plaintiff-Appellee,                      )
                                                      )      Appeal No. 3-20-0082
             v.                                       )      Circuit No. 07-CF-1580
                                                      )
      MICHAEL L. BERRY,                               )      Honorable
                                                      )      Daniel Rippy,
             Defendant-Appellant.                     )      Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE LYTTON delivered the judgment of the court.
            Justices McDade and Hauptman concurred in the judgment.
      ____________________________________________________________________________

                                                ORDER

¶1          Held: The court did not err in denying defendant’s motion for leave to file a successive
                  postconviction petition.

¶2          Defendant, Michael L. Berry, appeals the Will County circuit court’s denial of his motion

     for leave to file a successive postconviction petition. Defendant argues the court erred, as he

     established cause and prejudice sufficient to warrant leave to file a successive postconviction

     petition. We affirm.
¶3                                            I. BACKGROUND

¶4          A jury found defendant guilty of attempted first degree murder (720 ILCS 5/8-4(a), 9-

     1(a)(1) (West 2006)) and unlawful use of a weapon by a felon (UUWF) (id. § 24-1.1(a)). The court

     sentenced defendant to 50 years’ imprisonment for attempted first degree murder and a consecutive

     10 years’ imprisonment for UUWF. Defendant’s sentence included an additional 25 years added

     to the attempted murder charge for the personal discharge of a firearm.

¶5          The evidence presented to the jury established that an altercation developed in an apartment

     complex in Joliet between Travale Shorts and Frank Banks. Earlzell Lewis was present with Shorts

     when the altercation occurred. Defendant heard the confrontation and approached to break up the

     fight. Lewis testified that he and Shorts left the altercation to go inside one of the apartment

     buildings in the complex. As he was leaving, he saw defendant with a gun in his hand. Lewis heard

     two gunshots and felt a bullet hit him on the side of his face. Initially, Lewis told Shorts that Banks

     shot him, but he identified defendant to the police. Lewis testified at trial that he named Banks

     because he did not know defendant’s name until after he was shot. Two other witnesses, Rasia

     Woods and Jamar Julien, did not witness the shooting but testified that they knew defendant had a

     gun with him that day. Lewis required reconstructive surgery, and the surgeon testified that his

     jaw would never return to a normal level of functioning.

¶6          Defendant appealed claiming the evidence adduced at trial was insufficient to prove each

     element of the offenses beyond a reasonable doubt, the circuit court improperly instructed the jury

     regarding the elements of attempted first degree murder, and the prosecutor’s improper statements

     during closing arguments deprived him of his right to a fair trial. This court affirmed defendant’s

     convictions and sentences. People v. Berry, 2011 IL App (3d) 091048-U.




                                                       2
¶7            On October 28, 2013, defendant filed a postconviction petition as a self-represented

       litigant. In the petition, defendant argued that his right to due process of law was violated when

       the circuit court allowed the State to present the name and nature of his prior conviction to the jury

       and that trial and appellate counsel provided ineffective assistance for failing to raise the issue. He

       also argued the appropriate jury instruction was not given, nor was the special verdict form given

       to the jury addressing whether defendant personally discharged the firearm. The court summarily

       dismissed defendant’s petition, and defendant appealed. This court affirmed. People v. Berry, 2015

       IL App (3d) 140050-U.

¶8            On December 11, 2019, defendant filed a motion for leave to file a successive

       postconviction petition claiming actual innocence based on newly discovered evidence regarding

       the fallibility of eyewitness identifications. When Lewis was shot, he initially told his friend that

       another person had been the shooter and then identified defendant to the police. Defendant retained

       an expert, Dr. George Loftus, who opined that Lewis could have misperceived defendant as the

       shooter and outlined several factors that would explain the misidentification. Loftus provided a

       report that defendant included as support for his proposed successive postconviction petition. In

       the report, Loftus lists several factors that could have affected Lewis’s memory, including lighting

       at the scene, duration of the incident, stress, and inference from others at the scene. Loftus’s report

       does not opine that Lewis did not testify truthfully but states that his testimony could be unreliable

       given the circumstances.

¶9            The circuit court denied defendant’s motion, finding that Loftus’s opinion would not

       change the result of the trial. Defendant appeals.

¶ 10                                              II. ANALYSIS




                                                         3
¶ 11          Defendant argues the court erred in denying him leave to file a successive postconviction

       petition because his motion for leave established both cause and prejudice and an actual innocence

       claim. Specifically, the motion alleged that defendant had newly discovered evidence that called

       into question the validity of the eyewitness identification.

¶ 12          The Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2018)) contemplates

       the filing of only one postconviction petition. People v. Edwards, 2012 IL 111711, ¶ 22. A

       defendant may obtain leave of court to file a successive postconviction petition if he can either

       show cause and prejudice for his failure to raise the claim earlier or raises a colorable claim of

       actual innocence based on newly discovered evidence. People v. Oritz, 235 Ill. 2d 319, 330 (2009).

       Defendant attempts to argue both cause and prejudice and actual innocence as means to grant his

       motion for leave to file a successive petition. His petition, however, is based on an actual innocence

       claim, and we will evaluate it as such.

¶ 13          To succeed on a claim of actual innocence, defendant must present new, material, and

       noncumulative evidence that is so conclusive it would probably change the outcome of the case if

       retried. People v. Coleman, 2013 IL 113307, ¶ 84. The new evidence need not prove actual

       innocence, but it must be sufficient to justify a closer scrutiny of all the facts and circumstances

       presented at trial to determine guilt or innocence. Ortiz, 235 Ill. 2d at 337.

¶ 14          Further, a claim of actual innocence is different from insufficiency of the evidence or

       impeachment of a trial witness. People v. Mabrey, 2016 IL App (1st) 141359, ¶ 23. Evidence that

       serves to impeach or discredit the State’s evidence, but does not affirmatively establish a

       defendant’s innocence, does not serve as the basis for the granting of a new trial. People v. Smith,

       177 Ill. 2d 53, 82-83 (1997). Additionally, newly discovered evidence which merely impeaches a




                                                         4
       witness will not typically be of such conclusive character as to justify postconviction relief. People

       v. Harris, 154 Ill. App. 3d 308, 319 (1987).

¶ 15          This is especially true in the instant case, as defendant’s new evidence only directly attacks

       Lewis’s testimony. While defendant’s expert witness can testify that Lewis’s identification of

       defendant as the shooter is unreliable, this testimony does not warrant closer scrutiny of all the

       facts presented at trial. Instead, it merely impeaches Lewis’s testimony. Additionally, considering

       the totality of the evidence against defendant, simply impeaching Lewis’s testimony is insufficient

       to call into question the outcome of the case. Therefore, the circuit court did not err in denying

       defendant’s motion for leave to file a successive postconviction petition.

¶ 16                                           III. CONCLUSION

¶ 17          The judgment of the circuit court of Will County is affirmed.

¶ 18          Affirmed.




                                                         5